Citation Nr: 9931479	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  94-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left ankle sprains, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to April 1988, 
and from July 1989 to June 1990.  In addition, the veteran 
has approximately five years and 11 months of prior service 
which has not been verified.

The Board of Veterans' Appeals (Board) notes that the 
original claim on appeal included a claim for service 
connection for a nervous condition secondary to service-
connected foot and ankle disabilities.  In a decision in May 
1997, the Board denied this claim, and remanded the remaining 
claims for further evidentiary and procedural development.  
The Board has reviewed the record and has determined that the 
regional office (RO) has accomplished the action requested in 
the May 1997 remand to the extent possible.  However, X-ray 
evidence of the left ankle requires further medical 
development, as shown more fully below.  As the additional 
medical evidence obtained pursuant to this remand may also 
have an impact on the issues of entitlement to an increased 
evaluation for pes planus and entitlement to a total 
disability rating based on individual employability due to 
service-connected disability, the Board will defer its 
decision as to these issues pending the completion of the 
requested development.  


REMAND

At the outset, the Board notes that service medical records 
reveal that the veteran was treated for a sprain of the left 
ankle in February 1980, inversion of the left ankle in 
November 1980, and that there was an in-service diagnosis of 
flat feet in February 1982.  It is also noted that X-rays of 
the left ankle in February 1980 were interpreted to reveal 
findings within normal limits, and that X-rays of the left 
ankle in November 1980 were interpreted to reveal no evidence 
of fracture.

Thereafter, the Board observes that Department of Veterans 
Affairs (VA) X-rays of the left ankle in June 1992, July 1994 
and January 1996 were interpreted to reveal no evidence of 
significant pathology.  The record also reflects that the 
veteran sustained a twisting injury to his left ankle in a 
work-related incident in November 1993.

The Board further notes that pursuant to the Board's remand 
of May 1997, the veteran was afforded a VA medical 
examination in April 1998, which included X-rays of the left 
ankle.  April 1998 left ankle X-rays were interpreted to 
reveal no significant soft tissue swelling at the ankle 
joint, and a well-corticated density projected at the 
inferior aspect of the medial malleolus which might represent 
an "ossubtibiale," but the possibility of sequela of old 
trauma was not excluded.  It was noted that this was not 
definitely seen on prior examinations, but that the views 
were slightly different.  No other significant abnormalities 
were noted, and the impression was no evidence of an acute 
fracture or dislocation at the left ankle.

April 1998 VA X-rays of the left foot were also interpreted 
to reveal the density below the medial malleolus of the left 
ankle which could be reflective of prior traumatic injury.  
The impression included well-corticated bony density seen 
below the medial malleolus, which could represent sequelae of 
old trauma or possibly an accessory ossicle.  

The April 1998 VA joints and feet examiner specifically 
concluded that there was no degenerative joint disease in 
either the left foot or ankle.

However, the Board also observes that a December 1993 private 
medical report from Dr. H. reflects that X-rays were 
interpreted to reveal a chip or avulsion fracture of the 
medial malleolus and lateral talus.  In addition, VA left 
ankle X-rays in January 1994 were interpreted to reveal mild 
to moderate joint space loss with subchondral sclerosis at 
the anterior aspect of the tibiotalar joint with small ankle 
effusion.  It was noted that these findings indicated 
degenerative osteoarthritis of the tibiotalar joint.  
Incidental note was also made of small, sclerotic erosion of 
the lateral distal aspect of the first proximal phalanx and 
differential diagnosis was indicated to include post-
traumatic versus developmental in nature.  The impression was 
mild to moderate degenerative osteoarthritis of the anterior 
tibiotalar joints. 

Moreover, a December 1994 computed tomography (CT) scan of 
the left lower extremity reflects that on the coronal images, 
at the location of the middle facet joint between the talus 
and calcaneus, there was evidence for subchondral sclerosis 
and mild joint space narrowing in comparison with the other 
side.  VA orthopedic consultation in February 1995 also 
indicated that X-rays were interpreted to reveal mild to 
moderate tibial talus osteoarthritis, post traumatic.  In 
October 1995, a VA orthopedic consultation resulted in an 
impression of possible post-traumatic tibiotalus arthritis.  
In response to continuing complaints of left ankle pain in 
November 1995, VA podiatry consultation also noted that X-
rays revealed an exostosis of the anterior tibia and that 
this was impinging on the talus when the foot was dosiflexed.

Therefore, based on the above, the Board finds that the 
current record is unclear as to whether there is, in fact, X-
ray evidence of osteoarthritis in the left foot or ankle, and 
if so, whether such disability is a manifestation of in-
service injury, post-service injury, or some other etiology.  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining adequate VA medical examinations.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Consequently based on the 
various interpretations of X-ray findings noted in the 
record, the Board finds that additional medical development 
is necessary in this matter, to include a supplemental 
medical opinion specifically considering the inconsistent 
findings noted above.

The Board further requests that prior to the referral of this 
matter for a supplemental opinion, the RO should make an 
effort to contact the National Personnel Records Center 
(NPRC) and determine whether the veteran's actual in-service 
left ankle X-ray films from February and November 1980 are 
still available.  If so, the X-ray films should be obtained 
and associated with the claims folder.

The Board also requests that the RO make an effort to obtain 
the actual December 1994 VA CT scan studies of the left lower 
extremity, and all of the available VA left ankle X-ray films 
post service, including VA left ankle X-ray films taken in 
June 1992, January 1994, July 1994, February 1995, November 
1995, January 1996, and April 1998.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in the development of the facts pertinent to the 
claims and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any left ankle or foot 
disability.  Any medical records other 
than those now on file pertaining to 
treatment for any left ankle or foot 
disorder should be obtained and 
associated with the claims folder.

3.  In accordance with adjudicatory 
procedures, the RO should again contact 
the NPRC and specifically request any X-
ray reports and films relating to X-rays 
of the veteran's left ankle taken on or 
about February 22, 1980 and November 3, 
1980, at 13 Area Branch Clinic, Naval 
Regional Medical Center, Camp Pendleton, 
California 92055.  Any evidence obtained 
should be associated with the claims 
folder.  

4.  If it is indicated that the records 
requested in (3) are no longer available, 
the RO should request a documented 
response from the NPRC that a search for 
the records had negative results.  The RO 
should also then ascertain whether the 
records have been transferred or retired 
and their current location.  It they have 
been retired to a federal records center, 
the location of the center must be 
determined.  The RO should then request 
copies of the veteran's records from any 
facility where they are located.

5.  The RO should also make an effort to 
obtain the December 1994 VA CT scan 
studies of the left lower extremity, and 
all of the available VA left ankle X-ray 
films post service, including VA left 
ankle X-ray films taken in June 1992, 
January 1994, July 1994, February 1995, 
November 1995, January 1996, and April 
1998.

6.  Once the development listed above is 
completed to the extent feasible, but not 
contingent upon whether all the X-ray 
films or other evidence ultimately proves 
to be available, the RO should then refer 
the file back to the VA physician, if 
available, who prepared the April 1998 
report for a supplemental opinion.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
The purpose of the referral is to obtain 
a supplemental opinion addressing the 
degree of medical probability that there 
is osteoarthritis in the left ankle and 
if so, whether such disability is a 
manifestation of in-service injury, post-
service injury, or some other etiology.  
In this context, it would be helpful if 
the physician would comment on the 
significance, if any, of the in-service 
X-rays, if available, the veteran's work-
related left ankle injury in November 
1993, and any X-ray findings of pathology 
in the tibiotalar joint.  If this 
physician believes a referral to another 
physician, such as a radiologist or any 
other specialist, would be helpful in 
resolving these questions, he is free to 
do so.

If the same VA physician is not available 
to provide the supplemental opinion, the 
RO should take appropriate action to 
arrange for another suitably qualified 
physician to provide an opinion.  If that 
physician determines that the opinions 
can not be provided without an 
examination of the claimant, appropriate 
action should be taken to arrange for 
such an examination.

If a physician should conclude that his 
or her opinion would be assisted by a 
separate review of CT scans and X-ray 
films by a radiologist or any other 
appropriate specialist or medical 
provider, appropriate action should be 
taken to arrange for such a referral and 
review.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the physician concludes that any of the 
above questions can not be answered 
without speculation, the examiner should 
so indicate.

The veteran is advised that failure to 
report for any scheduled VA examination 
may have adverse consequences to his 
claims as the information requested on 
any examination will address questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655(b) (1999), where a 
claimant fails without good cause to 
report for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
of entitlement to an increased evaluation 
for residuals of left ankle sprains, pes 
planus, and a total disability rating 
based on individual unemployability due 
to service-connected disability.  

9.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome as to this issue. The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide







expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












